Opinion issued August 6, 2009 








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-09-00638-CV
____________

IN RE MAVERICK TUBE CORPORATION; MAVERICK TUBE, LLC; TUBOS
DEL CARIBE LTDA; TRIGON TUBULARS INCORPORATED; TENARIS
GLOBAL SERVICES (U.S.A.) CORPORATION; AND TENARIS, S.A., Relators




Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM  OPINION
	Relators have filed a motion to dismiss their petition for writ of mandamus.  No
opinion has issued.  Accordingly, the motion is granted, and the petition for writ of
mandamus is dismissed.  Tex. R. App. P. 42.1(a)(1).

PER CURIAM
Panel consists of Chief Justice Radack and Justices Keyes and Bland.